DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3, 8 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 8 state(s):  “where the radar system furthermore is arranged to choose the set of components that results in the largest number of inliers.”  In the specification, the phrase “largest number of inliers” is repeated verbatim at least nine (9) times.  However, the specification is silent regarding the description of how the “largest number” would be selected.  This application has been examined as if the data points were subjected to a threshold.  
Claim(s) 3 and 11 state(s): “the second plurality of detections is the same as the first plurality of detections.”  The specification does not describe how to calculate an acceleration for a target based on a single set of radar data taken at the same time.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 8 state(s), “determine an error between each calculated radial velocity and the measured radial velocity;” and later “where an inlier corresponds to an error”.  The claims cannot have two different mechanisms for determining the same limitation of “an error”.  The application has been examined as if the two errors were a “velocity error” and an “inlier threshold”.  
Claim(s) 1 and 8 recite(s) the limitation “where an inlier corresponds to an error that falls below an inlier threshold”.  However, the specification is clear that an inlier corresponds to a radar detection that, not “an inlier corresponds to an error”.  The specification is indefinite regarding the calculation of such an “error that falls below an inlier threshold”.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kellner, et al, Deutch Publication 102013018310 (“Kellner”) in view of https://en.wikipedia.org/wiki/Kalman_filter accessed 20 May 2022. (“Wikipedia”) and Warnick, et al, U. S. Patent Application Publication 2018/0011180 (“Warnick”).
Regarding claim 1, Kellner teaches:
(Currently Amended) A vehicle radar system where, for each one of a plurality of radar cycles, the radar system is arranged to provide a measured azimuth angle (.Theta.m) and a measured radial velocity (v.dm.) for a first plurality of detections comprising, for each one of the plurality of radar cycles, the vehicle radar system is arranged to: (Kellner, page 3, paragraphs 19-20, “2 shows various movements of the object O and associated velocity profiles P of the object O, wherein for each movement several of the in 1 represented by the radar sensor 1 captured snapshots of the object O are accumulated. It is by means of the radar sensor 1 due to the Doppler effect, a radial velocity v.r, v.r1, to v.r5 of the object O is measured directly. By changing the azimuth angle θ of the position vector r of a measurement with the change Δθ over the course of the object O, an angle β between the constant velocity vector of the velocity v in a rectilinear motion of the object O and the position vector r thus changes over the Azimuth angle θ.”; that a radar can track the path of an object “O” using .Theta.m and V.m. when velocity is the radial velocity using several captured snapshots of the object “O”; that the radial velocity is measured at each snapshot and that the angle .Theta.m is also measured for each snapshot).
select one detection from the first plurality of detections for each one of two velocity components comprised in a set of components to be determined, where the two velocity components define a full velocity vector for a relative velocity; (Kellner, page 3, last paragraph, “The velocity profile P is determined, for example, by means of an estimation method, in particular by means of a Kalman filter. Alternatively or In addition, the magnitudes of the velocity profile P are determined by means of the radar sensor 1 measured reflections of the radar sensor emissions 1 determined, wherein a contour of the object O and consequently the object orientation G thereof are determined by generating a so-called bounding box.”; that the radar system uses a Kalman filter; by Wikipedia’s definition of a Kalman filter, the first radar snapshot is used to predict motion; the prediction is then compared to the second snapshot and a second estimate is create in a time recursive step-wise manner. (Examiner note: The Wikipedia definition of a Kalman Filter has been added to the form 892 of this office action.)).
select one detection from a second plurality of detections for each one of at least one corresponding acceleration component; calculate the components  for the selected detections; (Kellner, page 4, paragraph 2, “In this case, rectilinear and non-rectilinear movements are determined on the basis of a known velocity profile P, which was determined during a rectilinear motion of the object O, and on the basis of detected changes with respect to the known velocity profile P, such that when an illustrated amplitude of a velocity curve is known Velocity profile P corresponds to the absolute object velocity v abs and corresponds to a phase shift of the velocity profile of the object orientation G, a rectilinear motion is concluded.”; that a path “P” can be created for the trajectory of object “O” using the successive measured angles and radial velocities; that the first detection can be used to determine a first position and a first radial velocity; that the second position can be used to follow an object travelling on a curve. Examiner note: a straight path has an acceleration component of zero, and a curved path has a non-zero acceleration profile).
determine a calculated radial velocity for each one of at least a part of the other detections in the first plurality of detections by means of the calculated components; (Kellner, page 2, last paragraph, “In the so-called tracking of objects, the object speed and object position are estimated and the object position is predicted in the next time step. The aim is to track the movement of the object as accurately as possible and to estimate a future movement. In addition, the radial velocity of the object is determined by means of the radar sensor, so that the method according to the invention makes it possible in a particularly advantageous manner to detect a change in movement of the object,”; that the object “O” is tracked in speed and position and recursively estimated using the radar measurements listed above).
Kellner does not explicitly teach:
determine an error between each calculated radial velocity and the measured radial velocity;
determine the number of inliers, where an inlier corresponds to an error that falls below an inlier threshold; where the radar system furthermore is arranged to choose the set of components that results in the largest number of inliers..
Wikipedia teaches determine an error between each calculated radial velocity and the measured radial velocity; (Wikipedia, Kalman Definition; paragraph 4, “The algorithm works by a two-phase process. For the prediction phase, the Kalman filter produces estimates of the current state variables, along with their uncertainties. Once the outcome of the next measurement (necessarily corrupted with some error, including random noise) is observed, these estimates are updated using a weighted average, with more weight being given to estimates with greater certainty. The algorithm is recursive. It can operate in real time, using only the present input measurements and the state calculated previously and its uncertainty matrix; no additional past information is required.”; that a Kalman filter takes a first estimate based on a previous observation; that the new measurement is compared to the estimate with an error, that the next prediction is made to track an object).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the definitions of Wikipedia to Kellner at the time the application was filed in order to define the process typically followed by a Kalman filter.  Here Kellner’s use of the Kalman filter has merely been supplemented by the Wikipedia definition of a Kalman filter as is well known in the art.
Warnick teaches determine the number of inliers, where an inlier corresponds to an error that falls below an inlier threshold; where the radar system furthermore is arranged to choose the set of components that results in the largest number of inliers. (Warnick, figure 12, paragraph 0078-0079, “[0078] At block 1225, discriminations between signal and noise are made. Because most noise variation occurs on range data, thresholding is perform on a single range indexed vector that combines the inputs from all antennas. [0079] After thresholding, target tracking is performed (block 1230) using the Recursive Random Sample Consensus Algorithm (R-RANSAC) … as a way to track multiple targets in the presence of clutter. The R-RANSAC algorithm works by creating a number of models that fit new data with groupings from past data over a specified time window. If the new data does not fit any of the models, a new model is formed by randomly selecting several past points and performing a linear extrapolation between the new data point and each of the randomly selected points. The quality of each potential model is determined by the inlier ratio: the number of past points that fit the model within a certain threshold. (0201] After the targets have been thresholded, clustered, and centroided, the data rate is reduced significantly.”; that a system can use R-RANSAC to determine a radar threshold for each hit in a frame, that the hits can be clustered frame by frame using R-RANSAC, that the target has a centroid which is used to track the trajectory of the other body).
In view of the teachings of Warnick it would have been obvious for a person of ordinary skill in the art to apply the teachings of Warnick to Kellner and Wikipedia at the time the application was filed in order to track an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Warnick to Kellner before the effective filing date of the claimed invention in order to combine Warnick’s RANSAC determination of a cluster and associated centroid for tracking and Kellner’s more general tracking of a target.  The tracking of a centroided cluster merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The vehicle radar system according to claim 1.
Warnick further teaches further comprising the radar system is adapted to group those detections that correspond to inliers resulting from the chosen set of components such that these detections form an extended object. (Warnick, paragraph 0200-0205, “(0200] Because the actual targets are not point scatterers, and because their beat frequency will not fall perfectly in an FFT bin, a single target will occupy multiple frequency bins. After thresholding, this, will result in clumps of targets. [0204] If the new data does not fit any of the models, a new model is formed by randomly selecting several past points and performing a linear extrapolation between the new data point and each of the randomly selected points. The quality of each potential model is determined by the inlier ratio: the number of past points that fit the model within a certain threshold.”; that past frames are combined with present radar frames to provide inputs to the R-RANSAC algorithm; that the combined frames provide a continuous picture (i.e. the claimed extended object) based on the inlier data).
Regarding claim 3, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The vehicle radar system according to claim 1.
Kellner further teaches further comprising the second plurality of detections is the same as the first plurality of detections. (Kellner, page 4, paragraph 2, “In this case, rectilinear and non-rectilinear movements are determined on the basis of a known velocity profile P, which was determined during a rectilinear motion of the object O, and on the basis of detected changes with respect to the known velocity profile P, such that when an illustrated amplitude of a velocity curve is known Velocity profile P corresponds to the absolute object velocity v abs and corresponds to a phase shift of the velocity profile of the object orientation G, a rectilinear motion is concluded.”; that a path “P” can be created for the trajectory of object “O” using the successive measured angles and radial velocities; that the first detection can be used to determine a first position and a first radial velocity; that the second position can be used to follow an object travelling on a curve to provide acceleration data, or changes in velocity. Examiner note: a straight path has an acceleration component of zero, and a curved path has a non-zero acceleration profile).
Regarding claim 4, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The vehicle radar system according to claim 1.
Kellner further teaches:
or 2, further comprising the second plurality of detections belongs to another radar cycle, where the radar system is arranged to: (Kellner, page 3, paragraphs 19-20, “2 shows various movements of the object O and associated velocity profiles P of the object O, wherein for each movement several of the in 1 represented by the radar sensor 1 captured snapshots of the object O are accumulated. It is by means of the radar sensor 1 due to the Doppler effect, a radial velocity v.r, v.r1, to v.r5 of the object O is measured directly. By changing the azimuth angle θ of the position vector r of a measurement with the change Δθ over the course of the object O, an angle β between the constant velocity vector of the velocity v in a rectilinear motion of the object O and the position vector r thus changes over the Azimuth angle θ.”; that a radar can track the path of an object “O” using .Theta.m and V.m. when velocity is the radial velocity using several captured snapshots of the object “O”; that the radial velocity is measured at each snapshot and that the angle .Theta.m is also measured for each snapshot).
first calculate the velocity components for the selected detections; (Kellner, page 3, last paragraph, “The velocity profile P is determined, for example, by means of an estimation method, in particular by means of a Kalman filter. Alternatively or In addition, the magnitudes of the velocity profile P are determined by means of the radar sensor 1 measured reflections of the radar sensor emissions 1 determined, wherein a contour of the object O and consequently the object orientation G thereof are determined by generating a so-called bounding box.”; that the radar system uses a Kalman filter; by Wikipedia’s definition of a Kalman filter, the first radar snapshot is used to predict a first motion; the first prediction is then compared to the second snapshot and a second estimate is create in a time recursive step-wise manner. (Examiner note: The Wikipedia definition of a Kalman Filter has been added to the form 892 of this office action.)).
then calculate the at least one acceleration component by means of the calculated velocity components. (Kellner, page 4, paragraph 2, “In this case, rectilinear and non-rectilinear movements are determined on the basis of a known velocity profile P, which was determined during a rectilinear motion of the object O, and on the basis of detected changes with respect to the known velocity profile P, such that when an illustrated amplitude of a velocity curve is known Velocity profile P corresponds to the absolute object velocity v abs and corresponds to a phase shift of the velocity profile of the object orientation G, a rectilinear motion is concluded.”; that a path “P” can be created for the trajectory of object “O” using the successive measured angles and radial velocities; that the first detection can be used to determine a first position and a first radial velocity; that the second position can be used to follow an object travelling on a curve. Examiner note: a straight path has an acceleration component of zero, and a curved path has a non-zero acceleration profile).
Regarding claim 5, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The vehicle radar system according to claim 4.
Kellner further teaches further comprising the second plurality of detections belongs to a previous radar cycle. (Kellner, page 3, last paragraph, “The velocity profile P is determined, for example, by means of an estimation method, in particular by means of a Kalman filter. Alternatively or In addition, the magnitudes of the velocity profile P are determined by means of the radar sensor 1 measured reflections of the radar sensor emissions 1 determined, wherein a contour of the object O and consequently the object orientation G thereof are determined by generating a so-called bounding box.”; that the radar system uses a Kalman filter; by Wikipedia’s definition of a Kalman filter, the first radar snapshot in time is used to predict a first motion; the first prediction - with its associated errors - is then compared to the second snapshot and a second estimate is create in a time recursive step-wise manner. (Examiner note: The Wikipedia definition of a Kalman Filter has been added to the form 892 of this office action.)).
Regarding claim 6, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The vehicle radar system according to claim 1.
Wikipedia further teaches further comprising the radar system is arranged to calculate the components by solving for these from the expression EQUATION for each selected detection, where .Theta.m constitutes a measured angle between a radar system reference line and a direction towards the detection in question. (Wikipedia, Converting between polar and Cartesian Coordinates, “The polar coordinates r and φ can be converted to the Cartesian coordinates x and y by using the trigonometric functions sine and cosine: x = R * cos (.Theta.) and y = R * Sin (.Theta.). That v(t) can be substituted for x where v(t) = v.0. + at.”; that velocities measured in polar coordinates can be translated into (x,y) Cartesian coordinates).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wikipedia to Kellner at the time the application was filed in order to convert polar coordinates into Cartesian coordinates; that v(t) is a function of acceleration and v.0 at relative time zero.
Regarding claim 7, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The vehicle radar system according to claim 6.
Wikipedia further teaches further comprising the radar system is adapted to substitute ax = a (v.x / |v.r| ) and ay = a (v.y / |v.r| ) , where |v.r| is the magnitude of the relative velocity vr, such that the components are calculated by solving for these from the expression: EQUATION (Wikipedia, Converting between polar and Cartesian Coordinates, “The polar coordinates r and φ can be converted to the Cartesian coordinates x and y by using the trigonometric functions sine and cosine: x = R * cos (.Theta.) and y = R * Sin (.Theta.).”; that velocities measured in polar coordinates can be translated into (x,y) Cartesian coordinates; that v.x, v.y, a.x, a.y can be calculated using conversions from polar coordinates to Cartesian coordinates using the polar equivalents).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wikipedia to Kellner at the time the application was filed in order to convert polar coordinates into Cartesian coordinates; that v(t) is a function of acceleration and v.0 at relative time zero.
Regarding claim 8, Kellner teaches:
(Currently Amended) A method for a vehicle radar system, where, for each one of a plurality of radar cycles, the method comprising the steps of: acquiring a measured azimuth angle and a measured radial velocity for a plurality of detections associated with an object, and for each one of the plurality of radar cycles, the method further comprises: (Kellner, page 3, paragraphs 19-20, “2 shows various movements of the object O and associated velocity profiles P of the object O, wherein for each movement several of the in 1 represented by the radar sensor 1 captured snapshots of the object O are accumulated. It is by means of the radar sensor 1 due to the Doppler effect, a radial velocity v.r, v.r1, to v.r5 of the object O is measured directly. By changing the azimuth angle θ of the position vector r of a measurement with the change Δθ over the course of the object O, an angle β between the constant velocity vector of the velocity v in a rectilinear motion of the object O and the position vector r thus changes over the Azimuth angle θ.”; that a radar can track the path of an object “O” using .Theta.m and V.m. when velocity is the radial velocity using several captured snapshots of the object “O”; that the radial velocity is measured at each snapshot and that the angle .Theta.m is also measured for each snapshot).
selecting one detection from the first plurality of detections for each one of two velocity components comprised in a set of components to be determined, where the two velocity components define a full velocity vector for a relative velocity; (Kellner, page 3, last paragraph, “The velocity profile P is determined, for example, by means of an estimation method, in particular by means of a Kalman filter. Alternatively or In addition, the magnitudes of the velocity profile P are determined by means of the radar sensor 1 measured reflections of the radar sensor emissions 1 determined, wherein a contour of the object O and consequently the object orientation G thereof are determined by generating a so-called bounding box.”; that the radar system uses a Kalman filter; by Wikipedia’s definition of a Kalman filter, the first radar snapshot is used to predict motion; the prediction is then compared to the second snapshot and a second estimate is create in a time recursive step-wise manner. (Examiner note: The Wikipedia definition of a Kalman Filter has been added to the form 892 of this office action.)).
selecting one detection from a second plurality of detections for each one of at least one corresponding acceleration component calculating the components for the selected detections; (Kellner, page 4, paragraph 2, “In this case, rectilinear and non-rectilinear movements are determined on the basis of a known velocity profile P, which was determined during a rectilinear motion of the object O, and on the basis of detected changes with respect to the known velocity profile P, such that when an illustrated amplitude of a velocity curve is known Velocity profile P corresponds to the absolute object velocity v abs and corresponds to a phase shift of the velocity profile of the object orientation G, a rectilinear motion is concluded.”; that a path “P” can be created for the trajectory of object “O” using the successive measured angles and radial velocities; that the first detection can be used to determine a first position and a first radial velocity; that the second position can be used to follow an object travelling on a curve. Examiner note: a straight path has an acceleration component of zero, and a curved path has a non-zero acceleration profile).
determining a calculated radial velocity for each one of at least a part of the other detections in the first plurality of detections by use of the calculated components; (Kellner, page 2, last paragraph, “In the so-called tracking of objects, the object speed and object position are estimated and the object position is predicted in the next time step. The aim is to track the movement of the object as accurately as possible and to estimate a future movement. In addition, the radial velocity of the object is determined by means of the radar sensor, so that the method according to the invention makes it possible in a particularly advantageous manner to detect a change in movement of the object,”; that the object “O” is tracked in speed and position and recursively estimated using the radar measurements listed above).
Kellner does not explicitly teach:
determining an error between each calculated radial velocity (vdc) and the measured radial velocity (Vdm); and
determining the number of inliers, where an inlier corresponds to an error that falls below an inlier threshold; and repeating the above steps for all radar cycles in the plurality of radar cycles; where the method then comprises: choosing the set of components that results in the largest number of inliers..
Wikipedia teaches determining an error between each calculated radial velocity (vdc) and the measured radial velocity (Vdm); and (Wikipedia, Kalman Definition; paragraph 4, “The algorithm works by a two-phase process. For the prediction phase, the Kalman filter produces estimates of the current state variables, along with their uncertainties. Once the outcome of the next measurement (necessarily corrupted with some error, including random noise) is observed, these estimates are updated using a weighted average, with more weight being given to estimates with greater certainty. The algorithm is recursive. It can operate in real time, using only the present input measurements and the state calculated previously and its uncertainty matrix; no additional past information is required.”; that a Kalman filter takes a first estimate based on a previous observation; that the new measurement is compared to the estimate with an error, that the next prediction is made to track an object).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the definitions of Wikipedia to Kellner at the time the application was filed in order to define the process typically followed by a Kalman filter.  Here Kellner’s use of the Kalman filter has merely been supplemented by the Wikipedia definition of a Kalman filter as is well known in the art.
Warnick teaches determining the number of inliers, where an inlier corresponds to an error that falls below an inlier threshold; and repeating the above steps for all radar cycles in the plurality of radar cycles; where the method then comprises: choosing the set of components that results in the largest number of inliers. (Warnick, figure 12, paragraph 0078-0079, “[0078] At block 1225, discriminations between signal and noise are made. Because most noise variation occurs on range data, thresholding is perform on a single range indexed vector that combines the inputs from all antennas. [0079] After thresholding, target tracking is performed (block 1230) using the Recursive Random Sample Consensus Algorithm (R-RANSAC) … as a way to track multiple targets in the presence of clutter. The R-RANSAC algorithm works by creating a number of models that fit new data with groupings from past data over a specified time window. If the new data does not fit any of the models, a new model is formed by randomly selecting several past points and performing a linear extrapolation between the new data point and each of the randomly selected points. The quality of each potential model is determined by the inlier ratio: the number of past points that fit the model within a certain threshold. (0201] After the targets have been thresholded, clustered, and centroided, the data rate is reduced significantly.”; that a system can use R-RANSAC to determine a radar threshold for each hit in a frame, that the hits can be clustered frame by frame using R-RANSAC, that the target has a centroid which is used to track the trajectory of the other body).
In view of the teachings of Warnick it would have been obvious for a person of ordinary skill in the art to apply the teachings of Warnick to Kellner and Wikipedia at the time the application was filed in order to track an object.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Warnick to Kellner before the effective filing date of the claimed invention in order to combine Warnick’s RANSAC determination of a cluster and associated centroid for tracking and Kellner’s more general tracking of a target.  The tracking of a centroided cluster  merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The method according to claim 8.
Warnick further teaches wherein the method further comprises: grouping those detections that correspond to inliers resulting from the chosen set of components such that these the detections form an extended object. (Warnick, paragraph 0200-0205, “(0200] Because the actual targets are not point scatterers, and because their beat frequency will not fall perfectly in an FFT bin, a single target will occupy multiple frequency bins. After thresholding, this, will result in clumps of targets. [0204] If the new data does not fit any of the models, a new model is formed by randomly selecting several past points and performing a linear extrapolation between the new data point and each of the randomly selected points. The quality of each potential model is determined by the inlier ratio: the number of past points that fit the model within a certain threshold.”; that past frames are combined with present radar frames to provide inputs to the R-RANSAC algorithm; that the combined frames provide a continuous picture (i.e. the claimed extended object) based on the inlier data).
Regarding claim 10, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The method according to claim 8.
Kellner further teaches further comprising the second plurality of detections is the same as the first plurality of detections. (Kellner, page 4, paragraph 2, “In this case, rectilinear and non-rectilinear movements are determined on the basis of a known velocity profile P, which was determined during a rectilinear motion of the object O, and on the basis of detected changes with respect to the known velocity profile P, such that when an illustrated amplitude of a velocity curve is known Velocity profile P corresponds to the absolute object velocity v abs and corresponds to a phase shift of the velocity profile of the object orientation G, a rectilinear motion is concluded.”; that a path “P” can be created for the trajectory of object “O” using the successive measured angles and radial velocities; that the first detection can be used to determine a first position and a first radial velocity; that the second position can be used to follow an object travelling on a curve to provide acceleration data, or changes in velocity. Examiner note: a straight path has an acceleration component of zero, and a curved path has a non-zero acceleration profile).
Regarding claim 11, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The method according to claim 8.
Kellner further teaches:
wherein further comprising the second plurality of detections belongs to another radar cycle, where the radar system is arranged to: (Kellner, page 3, paragraphs 19-20, “2 shows various movements of the object O and associated velocity profiles P of the object O, wherein for each movement several of the in 1 represented by the radar sensor 1 captured snapshots of the object O are accumulated. It is by means of the radar sensor 1 due to the Doppler effect, a radial velocity v.r, v.r1, to v.r5 of the object O is measured directly. By changing the azimuth angle θ of the position vector r of a measurement with the change Δθ over the course of the object O, an angle β between the constant velocity vector of the velocity v in a rectilinear motion of the object O and the position vector r thus changes over the Azimuth angle θ.”; that a radar can track the path of an object “O” using .Theta.m and V.m. when velocity is the radial velocity using several captured snapshots of the object “O”; that the radial velocity is measured at each snapshot and that the angle .Theta.m is also measured for each snapshot).
first calculate the velocity components for the selected detections; (Kellner, page 3, last paragraph, “The velocity profile P is determined, for example, by means of an estimation method, in particular by means of a Kalman filter. Alternatively or In addition, the magnitudes of the velocity profile P are determined by means of the radar sensor 1 measured reflections of the radar sensor emissions 1 determined, wherein a contour of the object O and consequently the object orientation G thereof are determined by generating a so-called bounding box.”; that the radar system uses a Kalman filter; by Wikipedia’s definition of a Kalman filter, the first radar snapshot is used to predict a first motion; the first prediction is then compared to the second snapshot and a second estimate is create in a time recursive step-wise manner. (Examiner note: The Wikipedia definition of a Kalman Filter has been added to the form 892 of this office action.)).
then calculate the at least one acceleration component by means of the calculated velocity components. (Kellner, page 4, paragraph 2, “In this case, rectilinear and non-rectilinear movements are determined on the basis of a known velocity profile P, which was determined during a rectilinear motion of the object O, and on the basis of detected changes with respect to the known velocity profile P, such that when an illustrated amplitude of a velocity curve is known Velocity profile P corresponds to the absolute object velocity v abs and corresponds to a phase shift of the velocity profile of the object orientation G, a rectilinear motion is concluded.”; that a path “P” can be created for the trajectory of object “O” using the successive measured angles and radial velocities; that the first detection can be used to determine a first position and a first radial velocity; that the second position can be used to follow an object travelling on a curve. Examiner note: a straight path has an acceleration component of zero, and a curved path has a non-zero acceleration profile).
Regarding claim 12, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The method according to claim 11.
Kellner further teaches wherein the second plurality of detections belongs to a previous radar cycle. (Kellner, page 3, last paragraph, “The velocity profile P is determined, for example, by means of an estimation method, in particular by means of a Kalman filter. Alternatively or In addition, the magnitudes of the velocity profile P are determined by means of the radar sensor 1 measured reflections of the radar sensor emissions 1 determined, wherein a contour of the object O and consequently the object orientation G thereof are determined by generating a so-called bounding box.”; that the radar system uses a Kalman filter; by Wikipedia’s definition of a Kalman filter, the first radar snapshot in time is used to predict a first motion; the first prediction - with its associated errors - is then compared to the second snapshot and a second estimate is create in a time recursive step-wise manner. (Examiner note: The Wikipedia definition of a Kalman Filter has been added to the form 892 of this office action.)).
Regarding claim 13, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The method according to claim 8.
Wikipedia further teaches wherein the method further comprises calculating the components by solving for these from the expression; EQUATION for each selected detection, where .Theta.m constitutes a measured angle between a radar system reference line and a direction towards the detection in question. (Wikipedia, Converting between polar and Cartesian Coordinates, “The polar coordinates r and φ can be converted to the Cartesian coordinates x and y by using the trigonometric functions sine and cosine: x = R * cos (.Theta.) and y = R * Sin (.Theta.). That v(t) can be substituted for x where v(t) = v.0. + at.”; that velocities measured in polar coordinates can be translated into (x,y) Cartesian coordinates).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wikipedia to Kellner at the time the application was filed in order to convert polar coordinates into Cartesian coordinates; that v(t) is a function of acceleration and v.0 at relative time zero.
Regarding claim 14, Kellner, as modified by Wikipedia and Warnick, teaches (Currently Amended) The method according to claim 13.
Wikipedia further teaches wherein further comprising the radar system is adapted to substitute ax = a (v.x / |v.r| ) and ay = a (v.y / |v.r| ) , where |v.r| is the magnitude of the relative velocity vr, such that the components (vx, vy, ax, ay; a) are calculated by solving for these from the expression: (Wikipedia, Converting between polar and Cartesian Coordinates, “The polar coordinates r and φ can be converted to the Cartesian coordinates x and y by using the trigonometric functions sine and cosine: x = R * cos (.Theta.) and y = R * Sin (.Theta.).”; that velocities measured in polar coordinates can be translated into (x,y) Cartesian coordinates; that v.x, v.y, a.x, a.y can be calculated using conversions from polar coordinates to Cartesian coordinates using the polar equivalents).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wikipedia to Kellner at the time the application was filed in order to convert polar coordinates into Cartesian coordinates; that v(t) is a function of acceleration and v.0 at relative time zero.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648